Citation Nr: 0216413	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  99-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 6, 1952 to August 
6, 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by 
which the RO denied service connection.  


FINDING OF FACT

The veteran does not have hearing loss related to his 
military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that was incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his duties as an anti-aircraft 
gunner during service caused his bilateral hearing loss.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  VA regulations provide that impaired hearing 
will be considered a "disability" only when the auditory 
threshold is 40 decibels or greater at 500, 1000, 2000, 3000 
or 4000 hertz, where it is 26 decibels or greater in at least 
three of those frequencies, or where speech recognition 
scores under the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).

In this case, the veteran's hearing loss is considered a 
disability under VA regulations.  This conclusion is based on 
the results of the audiological examination conducted at a VA 
facility in connection with a May 2001 VA examination report.  
The report of the VA examination shows pure tone thresholds 
at 1000, 2000, 3000, and 4000 hertz of 30, 45, 60, and 80 in 
the right ear; and 55, 60, 70, and 80 in the left ear, 
respectively.  The speech recognition scores under the 
Maryland CNC test were 100 percent in each ear.  The VA 
examiner construed the report as revealing a bilateral, mild 
to severe, predominantly high frequency sensorineural hearing 
loss.  

The veteran's service medical records have not been located.  
The National Personnel Records Center determined that they 
were possibly destroyed in a fire.  The veteran was notified 
of this fact by letter dated in December 1997 and asked to 
provide information to assist in locating documents that 
might show treatment or information about the claimed 
disabilities.  In response, the veteran wrote that he did not 
recall being treated at a medical facility during his 
military service.

In a February 2001 letter to a Congressman the veteran 
reported that during service he was assigned to anti-aircraft 
artillery as a gunner and was not furnished with, nor asked 
to wear, any ear protection.  The veteran states that as a 
result of this, he lost his hearing in his left ear.  The 
veteran notes that although he told the doctors at the time 
of his discharge from service, they did not do anything about 
it.  He further relates that he was 23 years old at the time 
and could hear out of his right ear.  Then, in his 60's he 
started losing hearing in his right ear.  

During a September 2001 Travel Board hearing, the veteran 
testified that he fired the anti-aircraft artillery weapons 
about one time every two months.  During those times, he 
would stay a week at a particular location and fire 300 to 
400 rounds a day for about a week.  He experienced ringing in 
his ears during service and went to the dispensary.  A 
physician at the dispensary told him that his left eardrum 
was probably ruptured or something.  The veteran testified 
that he had continuous problems with his hearing after 
service and sought treatment over a month or two after he got 
out of the service.  At some point, he realized that he could 
not hear hardly anything out of the left ear.  

Despite the veteran's account of diminished hearing acuity, 
the Board finds that the medical evidence does not show a 
nexus between any left ear hearing loss experienced over 45 
years ago while in military service and the present 
sensorineural hearing loss.  In this regard, the Board 
observes that there is no evidence of any evaluation or 
treatment after service for hearing loss.  While the RO 
requested the veteran to provide identification of care 
providers, no information was provided regarding care 
providers.  More significantly, after having reviewed the 
claims file, including handwritten supportive statements and 
two newspaper articles, the examiner opined that the 
veteran's hearing loss is more likely than not due to age-
related causes and not to noise exposure in the military.  
Consistent with that conclusion is the fact that the 
audiological examination report reflects little difference 
between the degree of hearing impairment in the left and 
right ears.  Similarly, although the veteran states that he 
experienced symptoms of hearing loss since the time of 
service, the medical evidence does not support a link between 
those symptoms and the presently diagnosed hearing loss.  
Consequently, the Board concludes that the veteran's hearing 
loss was not incurred in, or aggravated by service.  The 
preponderance of the evidence is against the claim.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.  Where a substantially complete application is 
filed, VA is required to notify the claimant of the evidence 
needed to substantiate the claim for benefits.  In this 
instance, the RO notified the veteran by letters dated in 
December 1997 (requested service medical records or other 
military records or documents showing treatment or 
information about the claimed disabilities), and March and 
August 2001 (explained the new duties under the VCAA).  
Lastly, VA must notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of whose obligation it was to produce evidence to 
substantiate the claim by way of the letters noted above.  
The veteran was notified of the new obligations under VCAA 
and its implementing regulations by letters dated in March 
and August 2001.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  In this case, 
there is no outstanding evidence to be obtained, either by VA 
or the veteran.  As noted above, the veteran was requested to 
identify any healthcare providers who treated his hearing 
loss disability.  No response to that request was received.  
The Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 



								(Continued on next 
page)


ORDER

Entitlement to service connection for hearing loss is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

